DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 8/1/22.  Claim(s) 1, 11, and 19 has/have been amended and applicant does not provide any information on where support for the amendments can be found in the instant specification.  Therefore, Claims 1-5, 7-15, and 17-20 is/are pending and have been addressed below.  Amendment to the specification is also acknowledged.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 8/1/22, with respect to rejections under 35 USC 103 for claim(s) 1-5, 7-15, and 17-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 8-11.
The Examiner respectfully disagrees because in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the combined teachings as noted in the rejection below, a) Bailey teaches create a SOW from a template that has required data and is silent on how many documents are in the SOW, b) Bui teaches automatically determine role of signer for each document of the document portfolio (SOW) based on metadata (such as the template of Bailey) of each document of the document portfolio (SOW), and c) Manfredi teaches prevent changes from being made to the document portfolio (SOW).
Thus, the argument(s) are unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-2, 4-5, 7-8, 11-12, 14-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 2014/0059415 A1) in view of Bui et al. (US 2018/0239959 A1) and Manfredi (US 2014/0303922 A1).

Regarding claim 1, 11, and 19 (currently amended), Bailey teaches a computer-implemented method comprising:
causing, by a Statement Of Work (SOW) manager to be displayed on a client device, a user interface that allows a user to create a plurality of SOWs based upon a particular SOW template, from a plurality of SOW templates, wherein the particular SOW template has a corresponding required data that is automatically assigned to each SOW that is created from the particular SOW template, and the required data, wherein each SOW that is created from the particular SOW template includes a plurality of data,
a particular SOW that was created based upon the particular SOW template, the particular SOW; and
the particular SOW [for the limitations above, see at least Fig. 1 and [0018] for multiple users and their devices (101, 102, 103) and a server with the SOW application (104a); [0020] generate one or more SOWs; Fig. 2 and [0034, 0039, 0077] steps 204, 208, and 236 where SOW application presents an interface to select a SOW template which the user has access to and subsequently create a SOW based on the template; [0039, 0040, 0042] 208 a template is selected, 212 customer or provider for template is selected, 216 template is automatically populated with standardized data because only computer does the populating; Fig. 2 and [0042, 0046-0047, 0053, 0058-0059] types of standardized data that could be in a SOW template which is required data and described as customer specific data types of standardized data that could be in a SOW template which is required data and described as customer specific data].

Bailey Fig. 2 and [0042, 0046-0047, 0053, 0058-0059] teaches creating a document based on a template but doesn’t/don’t explicitly teach what information is in the template or if the various data in the template creates a single document or a portfolio of documents however Bui teaches a document property including approvers and specifically discloses
a required approval role, and the required approval role is a role that a user must have to approve the document portfolio, wherein each document portfolio includes a plurality of documents [see at least [0280-0286, 0295, 0320] system automatically (as computer does it by itself): analyzes a document package (portfolio) and for each document of the document portfolio a) determines document signers required for document based on data including metadata (such as the template of Bailey), b) assign users and c) determines if the signatures needed are completed],
in response to a user request to approve a particular document portfolio that includes a document, determining whether the user has the required approval role to approve the particular document portfolio; and
in response to determining that the user does have the required approval role to approve the particular document portfolio:
changing the status of the particular document portfolio to approved,
the plurality of documents of the particular document portfolio, and
generating and transmitting an approval notification to a plurality of users in a logical group of the particular document portfolio [for the limitations above see at least [0035] receive user input then based on input determine task and user rights via user graph; [0038, 0185-0186] prevent actions based on user rights including electronically executing documents (sign {approve} a document as noted in Fig. 14J): “prevent actions based on restrictions indicated by the graph data structure”, “constrain user actions according to user”, and “electronically executing documents (e.g., described below, with respect to FIGS. 14C, 14J-14P, 20, 21, 22A-22D, and 23A-23H)”; [0125-0127] user graph;
Figs. 14E and [0262-0264] present document to user initial, initial user attaches documents if needed (document becomes a document with at least one sub document), initial user approves document; Fig.14J and [0310-0311] a) determine if documents of a particular document meet requirements including signatures, and c) disable button to submit (approve) when requirements not met; [0279-0281] one or more documents, multiple documents, set of documents;
Fig. 20 and [0294-0296] when enough approvals received document is considered approved thus in response to last approval change document status to approved; Fig. 20 and [0297] notifications may be sent to signers after document status changed to approved].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bailey with Bui to include the limitation(s) above as disclosed by Bui.  Doing so would further define a) Bailey’s [0042, 0053, 0058] required document data to include approval roles, b) Bailey’s [0069] approval requirements for documents to include approval roles, and c) both a and b would improve Bailey’s silence on the specifics of the approval process by providing a streamlined approval process of a document. 

Bailey in view of Bui teaches a) creating a document based on a template and b) a document property including approvers but doesn’t/don’t all post approval protocols however Manfredi discloses
preventing changes from being made to documents of the particular document portfolio and additional documents from being added to the particular document portfolio, and [see at least [0052] report is a portfolio of documents “automatically populate documents at event 418 which are then outputted as a customizable final report 444 at event 420”; [0017] a report can’t be adjusted after approval thus no additions such as documents, where the report is a portfolio of documents thus no changes to the sub components of the report].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bailey in view of Bui with Manfredi to include the limitation(s) above as disclosed by Manfredi.  Doing so would further define Bailey in view of Bui SOW/project to include data which can be locked from being changed once approved and this will help a) in creating a better repository for SOW templates as well as SOWs and b) maintaining Bailey’s ([0044]) regulatory and governance terms and conditions via “the report establishes compliance with a standard promulgated by a governmental regulatory agency” [see at least [0017, 0052] ].

Regarding claim 2, 12, and 20, modified Bailey teaches the computer-implemented method as recited in Claim 1 as well as the required approval role
and Bailey teaches, wherein the required data for the particular SOW template is determined by one or more of a type of the particular SOW template, a logical group of the particular SOW template, or by a user selection of the required approval role via the user interface [see at least Fig. 2 and [0034, 0039, 0077] steps 204, 208, and 236 where SOW application presents an interface to select a SOW template the user has access to and subsequently create a SOW; Fig. 2 and [0042, 0053, 0058] SOW generation based on a template may be based on identification of user (customer) and then information (for a project) that is on a per-group basis thus template per user or project type (type of particular SOW template, where type is user or project), where the per-group basis includes information that is per customer basis, where identification of the customer and/or project makes the generation done entirely by the computer thus automatic; [0037] define user access rights for templates where a user can only access templates in the access right group].

Regarding claim 4 and 14, modified Bailey teaches the computing device as recited in Claim 1, 
and Bailey teaches wherein the user interface displays a plurality of versions of the particular SOW template and includes controls that allow the user to select particular SOW template from the plurality of versions of the particular SOW template [see at least Fig. 2 and [0034, 0039, 0077] steps 204, 208, and 236 where SOW application presents an interface to select a SOW template the user has access to and subsequently create a SOW; [0039] select a template of templates, then a sub templates of sub templates of the selected template].

Regarding claim 5 and 15, modified Bailey teaches the computing device as recited in Claim 1, 
and Bailey teaches wherein: the plurality of SOW templates corresponds to a logical group of the user, and the user is not permitted to access SOW templates from other logical groups [see at least Fig. 2 and [0034, 0039] steps 204, 208, and 236 where SOW application presents an interface to select a SOW template the user has access to and subsequently create a SOW; [0037] define user access rights for templates where a user can only access templates in the access right group].

Regarding claim 7 and 17, modified Bailey teaches the computing device as recited in Claim 1.

Modified Bailey doesn’t/don’t explicitly teach but Bui discloses wherein the required approval role is automatically assigned to the user based upon a job description of the user [see at least [0283-0286, 0295, 0320] system automatically (as computer does it by itself): a) determines document signers required for document by reviewing document contents to find user name and job title (“to sign in the capacity of “Chief Fund Manager” with a certain size”) and compare to list of approvers document signers required for document (thus approval role at least based on title), b) assign users, and c) determines if the signatures needed are completed; [0304, 0306] further define signature data to include title 2214c].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bailey with Bui to include the limitation(s) above as disclosed by Bui.  Doing so would further define a) Bailey’s [0042, 0053, 0058] required document data to include approval roles, b) Bailey’s [0069] approval requirements for documents to include approval roles, and c) both a and b would improve Bailey’s silence on the specifics of the approval process by providing a streamlined approval process of a document.

Regarding claim 8 and 18, modified Bailey teaches the computing device as recited in Claim 1, wherein the SOW manager is configured to: as well as SOW.

Bailey teaches approve a particular SOW;
approval of the particular SOW [see at least [0020] generate one or more SOWs; [0069, 0077] user will review and approve a particular SOW such as one that is modified].

Modified Bailey teaches approval of a SOW but doesn’t/don’t explicitly teach any specifics of the approval for a SOW however but Bui teaches a specific method for processing a document and sub parts of a document and specifically discloses
in response to a user request to perform an action for of a particular document that includes one or more sub documents, determine whether the one or more sub documents include a required document for the particular document, and
in response to determining that the one or more sub documents do not include the required document for the particular document, not allowing performance of the action for of the particular document [see at least Figs. 14E and 14J and [0262-0264, 0310-0311] a) documents of a particular document, b) determine if documents of a particular document meet requirements including signatures, and c) disable button to submit (approve) when requirements not met; [0187] roles for review].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bailey with Bui to include the limitation(s) above as disclosed by Bui.  Doing so would further define a) modified Bailey’s [0042, 0053, 0058] required document data to include approval roles, b) modified Bailey’s [0069] approval requirements for documents to include approval roles, and c) both a and b would improve modified Bailey’s silence on the specifics of the approval process by providing a streamlined approval process of a document.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Bui and Manfredi as applied to claim(s) 1 and 11 above and further in view of Rankin et al. (US 2011/0289161 A1).

Regarding claim 3 and 13, Bailey teaches the computing device as recited in Claim 1 as well as the particular SOW template.

Bailey discloses wherein the particular template is at least partially automatically populated with data [see at least [0020] generate one or more SOWs; Fig. 2 and [0034, 0039, 0077] steps 204, 208, and 236 where SOW application presents an interface to select a SOW template which the user has access to and subsequently create a SOW based on the template; [0039, 0040, 0042] 208 a template is selected, 212 customer or provider for template is selected, 216 template is automatically populated with standardized data because only computer does the populating; Fig. 2 and [0042, 0046-0047, 0053, 0058-0059] types of standardized data that could be in a SOW template which is required data and described as customer specific data].

Modified Bailey teaches populating a template from an external database but doesn’t/don’t explicitly teach if the database contained third party data however Rankin discloses
wherein the particular template is at least partially automatically populated with data from a third-party service based upon information contained in the particular template [see at least [0105] for a template is automatically populated with third party information based on being a XML file (data contained within) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bailey with Rankin to include the limitation(s) above as disclosed by Rankin.  Doing so would further define modified Bailey’s automatically filled template to include data from databases with information (from internal or external sources) for the reviewing customer and/or provider which would minimize approval time of the SOW by the reviewing customer and/or provider.
Furthermore, all of the claimed elements were known in the prior arts of modified Bailey and Rankin and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Bui and Manfredi as applied to claim(s) 1 above and further in view of in view of Napierala et al. (US 2012/0209803 A1).

Regarding claim 9, modified Bailey teaches the computing device as recited in Claim 1,
and Bailey teaches wherein the SOW manager is further configured to:
in response to a change made to a particular SOW, from the plurality of SOWs, perform an action and the change made to the particular SOW [see at least [0020] generate one or more SOWs thus one or more SOWs; [0069] certain information inserted may require approval for inclusion into a SOW].

Modified Bailey doesn’t/don’t explicitly teach but Napierala discloses in response to a change made to a particular document, automatically generate and transmit to a user having an approval role for the particular document, a notification of the change made to the particular document [for the limitations above, see at least [0014-0015] step 6 (created or uploaded) single or multiple documents are the project; [0040-0042] a change is made to a document and appropriate users are notified of the change; [0020] step 10 notify approvers for a project of a task for the project in response to a document being re-uploaded].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bailey with Napierala to include the limitation(s) above as disclosed by Napierala.  Doing so would further define a) modified Bailey’s (Bailey) [0042, 0053, 0058] required document data to include approval roles, b) modified Bailey’s (Bailey) [0069] approval requirements for documents to include approval roles, and c) both a and b would improve modified Bailey’s (Bailey) silence on the specifics of the approval process by providing a streamlined approval process of a document [see at least Napierala [0002-0003] ]. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Bui and Manfredi as applied to claim(s) 1 above and further in view of in view of Arroyo et al. (US 2003/0033167 A1).

Regarding claim 10, Bailey teaches the computing device as recited in Claim 1, wherein the SOW manager is further configured to: as well as SOW, from the plurality of SOWs and he SOW (a role that a user must have to approve the SOW).

Modified Bailey doesn’t/don’t explicitly teach but Bui discloses
a user with a role required to approve a document [see at least [0283-0286, 0295, 0320] system automatically (as computer does it by itself): determines document signers required for document, assign users and determines if the signatures needed are completed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bailey with Bui to include the limitation(s) above as disclosed by Bui.  Doing so would further define a) modified Bailey’s [0042, 0053, 0058] required document data to include approval roles, b) modified Bailey’s [0069] approval requirements for documents to include approval roles, and c) both a and b would improve modified Bailey’s silence on the specifics of the approval process by providing a streamlined approval process of a document. 

Modified Bailey doesn’t/don’t explicitly teach but Arroyo discloses in response to a user request to recall an approved project:
wherein the user request is from a user with a role required to perform an action on the approved document,
change the status of the project to an unapproved state, and
generate and transmit a recall notification, wherein the recall notification indicates the approved project is ready to be reapproved [for the limitations above, 
the limitation is interpreted based on broadest reasonable interpretation of instant specification [00100-00101] as change document so it can be updated and notify users of the change and approval requirement,
then see at least [0061] document created; [0066-0067] document approval process; claim 32 and [0055-0058] post document approval including recalling a document and restarting the approval process thus the document is changed from approved to unapproved; [0076] business rules can be modified to determine who can perform functions such as post document approval recall; clam 3 and [0059, 0066] notify users of a document needing approval (generate and transmit notification) such as ([0055-0058]) the recalled approved document].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bailey with Arroyo to include the limitation(s) above as disclosed by Arroyo.  Doing so would further define modified Bailey’s approval process by including tiered approvals permissions and allow real-time management and review of work flows [see at least Arroyo [0016] ].

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624